Exhibit 10.1

FIRST AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (herein called this
“Amendment”) is made and entered into to be effective as of the 27th day of
October, 2017, by and between Nuvo Riverside, LLC, a Florida limited liability
company (herein called “Seller”), and SST IV Acquisitions, LLC, a Delaware
limited liability company (herein called “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have heretofore entered into that certain Purchase
and Sale Agreement dated on or about August 18, 2017 (herein called the
“Contract”), respecting certain improved real property located at 10384
Riverside Drive, Palm Beach Gardens, Florida 33915, all as more particularly
described in the Contract; and

WHEREAS, Seller and Purchaser desire to modify the Contract, all as more
particularly set forth below.

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Approval Period. Section 4.1.1 of the Contract is hereby modified to provide
that the Approval Period shall expire at 5:00 p.m. Central Time on December 14,
2017.

2. Miscellaneous.

(a) Seller and Purchaser hereby ratify the Contract in accordance with its
terms, as modified hereby.

(b) To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.

(c) This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.

(d) This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.

(e) For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.



--------------------------------------------------------------------------------

(f) In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.

(g) The captions and headings used in this Amendment are for convenience only
and do not in any way restrict, modify or amplify the terms of this Amendment or
the Contract.

[Signature page to follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

Nuvo Riverside, LLC,

a Florida limited liability company

By:  

/s/ Gary Cardamone

Name: Gary Cardamone Title:   Manager PURCHASER:

SST IV Acquisitions, LLC,

a Delaware limited liability company

By:  

/s/ H. Michael Schwartz

Name: H. Michael Schwartz Title:   Chief Executive Officer